Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 8, 10, 18-19, 21-22, 36-37, 43-45, 51 and 54 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, following the applicant’s amendments the best available art remains the locking device taught by Kobayashi.  Kobayashi teaches many of the features of independent claim 1, however does not teach that the second deflection unit has a contour that actuates the switching device.  The switching device of Kobayashi is not contained within the functional unit and the second deflection unit does not have a contour which activates the switching device.  
Regarding claims 22 and 43, following the applicant’s amendments the best available art remains the locking device taught by Kobayashi, however Kobayashi fails to teach that the uncoupling of the Bowden cable is performed by the electric drive.  

Claims 8, 10, 18-19, 21, 36, 44-45, 51 and 54 are allowable for depending upon an allowable base claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675